Citation Nr: 0616948	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for major depression. 



REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active service from January to December 1974.  
He was initially administratively discharged from service 
under other than honorable conditions in lieu of a trial by 
court-martial.  In January 1981, his discharge was upgraded 
to a general discharge under honorable conditions, but the 
reason for separation was unchanged.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Boston, Massachusetts Regional 
Office (RO).  

It is noted that in February 2002, the Board denied service 
connection for post-traumatic stress disorder (PTSD), to 
include as to whether PTSD is due to the veteran's willful 
misconduct.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (CAVC).  By order dated in 
July 2003, the CAVC vacated the Board's decision and remanded 
for readjudication.  The Secretary of the VA appealed that 
decision the United States Court of Appeal of the Federal 
Circuit (Federal Circuit).  In April 2004, the Federal 
Circuit vacated the CAVC's July 2003 order and remanded the 
matter further proceedings.  By order dated in September 
2004, the CAVC again vacated Board's February 2002 decision 
and remanded for readjudication.  In January 2005, the 
Secretary appealed that decision to the Federal Circuit.  
That matter remains pending in the Federal Circuit.  As such, 
the Board does not currently have jurisdiction to address the 
issue of service connection for PTSD and this issue will not 
be further addressed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In September 2005, the veteran indicated that he wanted to 
attend a videoconference hearing before a Veterans Law Judge 
at the RO.  The case must be remanded to afford the veteran 
the requested hearing.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.700 (2005).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

